Citation Nr: 0303838	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertrophic changes of the 1st 
metatarsophalangeal (MTP) joint of the right great toe.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertrophic changes of the 1st MTP joint of the 
left great toe.  




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1975 
to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  By this action, service 
connection was granted for the disabilities at issue and 
noncompensable ratings assigned, effective from October 1, 
1995.  Subsequently, by action taken in November 2001, 10 
percent ratings were assigned, effective from October 1, 
1995.

On the appellant's substantive appeal (VA Form 9), dated in 
June 1997, the appellant indicated that he desired a hearing 
before a member of the Board at the RO.  However, in January 
2003 correspondence to the RO, the appellant indicated that 
he no longer desired such a hearing.


FINDINGS OF FACT

1.  The appellant's hypertrophic changes of the 1st MTP joint 
of the right great toe are productive of no more than 
complaints of pain in the toe; the disability is not 
productive of moderately severe symptomatology.  

2.  The appellant's hypertrophic changes of the 1st MTP joint 
of the left great toe are productive of no more than 
complaints of pain in the great toe; the disability is not 
productive of moderately severe symptomatology.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for hypertrophic changes of the 1st MTP joint of the 
right great toe have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5280, 
5284 (2002).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for hypertrophic changes of the 1st MTP joint of the 
left great toe have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5280, 
5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a March 1996 rating action, the RO granted the appellant's 
claims for entitlement to service connection for the 
postoperative residuals of a bunionectomy of the right foot, 
and entitlement to service connection for the postoperative 
residuals of a bunionectomy of the left foot.  At that time, 
the RO assigned a zero percent disabling rating under 
Diagnostic Code 5280 for the appellant's service-connected 
right foot disability, effective from October 1, 1995.  The 
RO also assigned a zero percent disabling rating under 
Diagnostic Code 5280 for the appellant's service-connected 
left foot disability, effective from October 1, 1995.   

In May 1997, the appellant underwent a VA examination.  At 
that time, he stated that he started having trouble with his 
feet while he was stationed in Hawaii and while he was 
running.  The appellant indicated that the great toe actually 
got bigger and became more deformed and painful.  He noted 
that he was fitted with metatarsal supports with only minimal 
relief.  The appellant reported that at present, he had pain 
around the great toe due to bunion deformities, and that he 
had problems with new shoes.  He revealed that at times, he 
would get a sharp pain which radiated back into his foot from 
that area.  According to the appellant, he had never had 
surgery.  The examining physician stated that he had reviewed 
the appellant's claims file and that there was no evidence of 
surgery, including any surgical scars on the appellant's 
feet.  According to the examiner, the physician from the 
appellant's discharge examination made an erroneous 
annotation in the discharge examination report that the 
appellant had surgical scars on his feet.  

The physical examination showed that there was no evidence of 
any metatarsalgia, and there were no hammertoes.  There was 
also no hallux valgus.  There was a bunion deformity on the 
dorsum and the medial portion of his head of his first 
metatarsal, bilaterally, slightly larger on the right than 
the left.  The range of motion of the MTP joints of both feet 
was the following: dorsiflexion was to 30 degrees, and 
plantar flexion was to 20 degrees.  The interphalangeal (IP) 
joints had a range of motion from zero to 45 degrees of 
plantar flexion.  The pain worsened in the foot with walking, 
but the appellant stated that he had not noticed any 
weakness, fatigability, or incoordination, and according to 
the examiner, there was no additional loss of range of motion 
due to those factors.  The appellant had a good arch in his 
feet, without any evidence of significant pronation.  The 
impression was of bilateral bunion deformities, great toes, 
involving the heads of the first metatarsals on their dorsal 
and medial aspects, with the right being slightly larger than 
the left.  

In the appellant's May 1997 VA examination, x-rays were taken 
of his feet.  The x-rays were interpreted as showing some 
mild hypertrophic changes of the 1st MTP joint, bilaterally, 
which resulted in a mild bunion deformity.  There was no 
evidence of fracture or subluxation.  The soft tissues 
appeared within normal limits.  The diagnosis was of 
hypertrophic changes of the 1st MTP joint, which resulted in 
a mild bunion deformity.  In an addendum to the May 1997 VA 
examination report, the examiner from the appellant's May 
1997 VA examination stated that the appellant was able to 
heel and toe walk.  X-rays were reported to show bunion 
deformities.  The examiner indicated that according to the 
appellant, his discomfort increased with prolonged walking 
and was painful, but did not cause fatigue or incoordination.  

In an August 1997 supplemental statement of the case (SSOC), 
the RO re-characterized the appellant's service-connected 
right foot disability as hypertrophic changes of the 1st MTP 
joint of the right great toe.  In addition, at that time, the 
RO also re-characterized the appellant's service-connected 
left foot disability as hypertrophic changes of the 1st MTP 
joint of the left great toe.

A VA examination was conducted in January 2000.  At that 
time, the physical examination was unremarkable for mild 
hallux valgus.  The vascular examination showed a dorsalis 
pedis and posterior tibialis of 4/4 bilaterally.  The 
neurological examination was unremarkable.  The appellant's 
gait and balance were normal.  He had good muscle strength, 
and his muscles appeared to be well developed and symmetrical 
in both extremities.  The appellant had intact light touch 
and no other neurological deficits.  The appellant had no 
corns or calluses.  Upon musculoskeletal examination, there 
was 5/5 muscle strength, bilaterally.  There was no obvious 
foot deformity, other than mild bunions.  Range of motion of 
the 1st MTP joint was 65 degrees of dorsiflexion, and 45 
degrees of plantar flexion, with no crepitation or pain.  The 
appellant had mild erythema over the right first metatarsal 
head.  The appellant's primary complaint was pain on 
ambulation in tight shoes and in certain styles of shoes.  
The examiner noted that the shoe fitting problem was probably 
due to the shape of the appellant's foot.  According to the 
examiner, the appellant had a wide foot.  The examiner stated 
that x-rays taken from the appellant's May 1997 VA 
examination showed a prominent first metatarsal head medial 
eminence and mild hallux valgus, with no arthritic changes.  
According to the examiner, there were very few interval 
changes to the radiographs taken in January 2000.  The joint 
remained in good condition, and there were no arthritic 
changes.  The first metatarsal head was still prominent.  
There was, however, some increase in the hallux abductus 
angle.  Further examination of the x-rays revealed no 
surgical intervention or surgical scars, and no signs of any 
osteotomies or ostectomies.  The impression was mild bunion, 
with normal progression.  

In March 2001, the appellant underwent a VA examination.  At 
that time, he stated that he had pain in his feet, primarily 
at the 1st MTP joint.  The physical examination showed that 
the appellant had palpable pulses, bilaterally, with 
excellent capillary refill.  The appellant's deep tendon 
reflexes were "sharp-dull," and proprioception was intact, 
bilaterally.  The examining physician stated that he did not 
feel any type of bursa or any other such mass on the first 
MTP joint on either the right or the left.  
Musculoskeletally, the appellant had mild hallux valgus 
deformity on the right side, greater than the left, which was 
painful on direct palpation from medially.  It was also 
painful on forcible palpation beneath the tibial sesamoid.  
There was no significant pain on the end of range of motion, 
with the exception of forcible plantar flexion on the right 
first MTP joint.  On the left side, he had no significant 
pain on range of motion or on palpation at all areas around 
the first MTP joint.  All in all, his range of motion was 
good, bilaterally, with greater than 50 degrees of 
dorsiflexion statically to the first MTP joint, bilaterally.  
The examiner noted that there was no crepitus to those 
joints, bilaterally.  On gait examination, there were no 
remarkable findings.  The examiner stated that 
radiographically, the January 2000 x-rays showed no signs of 
degeneration of the first MTP joints, but there was a mild 
hallux valgus deformity.  There was no evidence of surgical 
intervention in any osseous sense.  The impression was hallux 
valgus deformity, right greater than left.  The examiner 
noted that the appellant's deformity was without any obvious 
degenerative changes to the MTP joints.  

In an SSOC, dated in November 2001, the RO increased the 
appellant's disability rating for his service-connected 
hypertrophic changes of the 1st MTP joint of the right great 
toe, from zero percent to 10 percent disabling under 
Diagnostic Codes 5010-5280, effective from October 1, 1995.  
In addition, the RO also increased the appellant's disability 
rating for his service-connected hypertrophic changes of the 
1st MTP joint of the left great toe, from zero percent to 10 
percent disabling under Diagnostic Codes 5010-5280, effective 
from October 1, 1995.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

As noted above, the appellant has taken issue with the 
initial ratings assigned following the grant of service 
connection.  Separate ratings may therefore be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).  Thus, the Board must evaluate the 
relevant evidence since October 1995.  

As previously stated, the RO has assigned a 10 percent 
disability rating under Diagnostic Codes 5010-5280 for the 
appellant's service-connected right foot disability, and a 10 
percent disability rating under Diagnostic Codes 5010-5280 
for the appellant's service-connected left foot disability.  

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2002).

Under Diagnostic Code 5280, unilateral hallux valgus is 
assigned a 10 percent rating when there has been surgery 
involving resection of metatarsal head, or when the condition 
is severe, if equivalent to amputation of the great toe.  38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2002).  

The appellant's bilateral foot disabilities may also be rated 
under Diagnostic Code 5284.  Under Diagnostic Code 5284, 
moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent evaluation is warranted when 
severe residuals of foot injuries are shown.  A 40 percent 
evaluation requires that the residuals be so severe as to 
result in actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002).

In the instant case, the appellant maintains that his current 
ratings are not high enough in light of the disability that 
his bilateral foot disabilities cause him.  He indicates that 
he has chronic pain in his feet, primarily at the 1st MTP 
joint.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In regard to the Diagnostic Codes for arthritis, Diagnostic 
Codes 5003 and 5010, the Board notes that the evidence of 
record is negative for any findings of arthritis in either 
the appellant's right foot, including the 1st MTP joint of 
the right great toe, or in his left foot, including the 1st 
MTP joint of the left great toe.  The Board observes that in 
the appellant's January 2000 VA examination, the examiner 
stated that x-rays taken from the appellant's May 1997 VA 
examination showed a prominent first metatarsal head medial 
eminence and mild hallux valgus, with no arthritic changes.  
In addition, the examiner further indicated that current x-
rays, dated in January 2000, showed no arthritic changes.  
Therefore, Diagnostic Codes 5003 and 5010 are not for 
application.  

As stated above, the appellant is currently rated 10 percent 
under Diagnostic Code 5280 for his right foot disability, and 
10 percent under Diagnostic Code 5280 for his left foot 
disability.  Under Diagnostic Code 5280, a 10 percent 
disability represents the maximum rating allowed for hallux 
valgus.  This being the case, higher schedular ratings are 
possible for the appellant's bilateral foot disabilities only 
if application of another diagnostic code is warranted.  The 
Board notes that as previously stated, Diagnostic Code 5284 
allows for rating of other injuries of the foot, and a 20 
percent evaluation is assigned for moderately severe foot 
injuries.  

The Board has reviewed the evidence of record in light of the 
rating criteria and finds that the evidence does not support 
a finding that the appellant suffers from moderately severe 
foot symptoms in either foot.  In this regard, the Board 
notes that in the appellant's May 1997 VA examination, the 
impression was of bilateral bunion deformities, great toes, 
involving the heads of the first metatarsal on their dorsal 
and medial aspects, with the right being slightly larger than 
the left.  In addition, x-rays taken at the time of the May 
1997 VA examination were interpreted as showing hypertrophic 
changes of the 1st MTP joint, which resulted in a mild bunion 
deformity.  The Board further notes that in the appellant's 
January 2000 VA examination, there was no obvious foot 
deformity, other than mild bunions.  The impression was mild 
bunion, with normal progression.  Moreover, in the 
appellant's March 2001 VA examination, the examiner stated 
that he did not feel any type of bursa or any other such mass 
on the first metatarsophalangeal joint on either the right or 
the left.  Furthermore, musculoskeletally, the appellant had 
mild hallux valgus deformity on the right side, greater than 
the left, which was painful on direct palpation from 
medially.  The impression was hallux valgus deformity, right 
greater than left.  

In light of the above, the Board concludes that there is no 
evidence that the appellant's hypertrophic changes of the 1st 
MTP joint, of either the right great toe or the left great 
toe, are more than of a moderate degree.  Accordingly, the 
Board finds no basis on which to assign higher evaluations 
under Diagnostic Code 5284 (foot injury) for either foot.  
Such a conclusion is consistent with the sort of disability 
contemplated by the criteria for a 10 percent rating for the 
toes.  In other words, concluding that the veteran's 
disability is tantamount to no more than moderate foot 
disability is consistent with a conclusion that the sort of 
problems he experiences are no more disabling than those 
caused by "severe" hallux valgus.  His mild bunions and the 
degree of discomfort he experiences as described on 
examination, without difficulties in gait or other more 
disabling problems suggests that he in fact deserves a rating 
no greater than a claimant might receive for severe hallux 
valgus equivalent to an amputation.  In other words, even 
when his functional loss due to pain is taken into account, 
it is not tantamount to greater than moderate foot injury.  
38 C.F.R. §§ 4.40, 4.45 (2002).  Finally, with respect to 
both feet, as there is no evidence of service-connected 
flatfeet, weak foot, claw foot, hallux rigidus, hammer toe, 
or malunion or nonunion of the tarsal or metatarsal bones, 
Diagnostic Codes 5276, 5277, 5278, 5281, 5282, and 5283 are 
not for application.  Consequently, the Board finds that the 
preponderance of the evidence is against his claims for 
higher initial ratings.  This is true throughout the pendency 
of his claim.  Fenderson, supra.  

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that his great toe 
disabilities have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his problems have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claims addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case. This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  The evidence 
of record includes VA examination reports, dated in May 1997, 
January 2000, and March 2001.  In addition, the appellant has 
been afforded the opportunity to present evidence and 
argument in support of the claims.  He has been provided a 
statement of the case and supplemental statements of the case 
informing him of the medical evidence necessary to 
substantiate his claims for a rating in excess of 10 percent 
for hypertrophic changes of the 1st MTP joint of the right 
great toe, and for a rating in excess of 10 percent for 
hypertrophic changes of the 1st MTP joint of the left great 
toe.  Thus, the Board concludes that the discussions in the 
rating decision, the statement of the case, the supplemental 
statements of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be need to substantiate 
his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant VA examinations pertinent to his service-connected 
bilateral toe disabilities.  In addition, as indicated above, 
the appellant has not referenced any unobtained evidence that 
might aid these claims or might be pertinent to these claims.  
Consequently, the Board concludes that the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hypertrophic changes of the 1st MTP joint of the right 
great toe is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for hypertrophic changes of the 1st MTP joint of the left 
great toe is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

